Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 1 of 35 PageID #:
                                    8116


                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

 UNILOC 2017, LLC and UNILOC USA                          §
 INC.,                                                    §
                                                          §
 Plaintiffs                                               §
 v.                                                       § Case No. 2-18-cv-00493-JRG-RSP
                                                          §
                                                          § JURY TRIAL DEMANDED
 GOOGLE LLC,                                              §
                                                          §
 Defendant.                                               §

     DEFENDANT GOOGLE LLC’S PATENT RULE 3-3 INVALIDITY CONTENTIONS

          Defendant Google LLC (“Defendant” or “Google”), by its attorneys, makes these

 Invalidity Contentions concerning U.S. Patent No. 6,836,654 (the “Asserted Patent” or “’654

 patent”): claims 1, 3-5, 10, 11, and 13 1, to Plaintiffs Uniloc 2017, LLC and Uniloc USA, Inc.

 (“Plaintiffs” or “Uniloc”) in connection with the above-referenced action, pursuant to the Docket

 Control Order entered by the Court (Dkt. No. 36) and Local Patent Rule (“P.R.”) 3-3.

          Google’s Invalidity Contentions herein reflect Google’s knowledge as of this early date in

 the present action. Google reserves the right, to the extent permitted by the Court and the applicable

 statutes and rules, including but not limited to P.R. 3-6, to modify and/or supplement its Invalidity

 Contentions in response to becoming aware of additional prior art or information regarding prior

 art, any modification or supplementation of Uniloc’s Infringement Contentions, any claim

 construction by the Court, or as otherwise may be appropriate.

 The Docket Control Order and the Patent Rules contemplate that these Invalidity Contentions

 would be prepared and served in response to Uniloc’s Infringement Contentions. Uniloc’s


 1
   These claims of the Asserted Patent are collectively referred to herein as the “asserted claims.” Although Uniloc’s
 P.R. 3-1 Infringement Contentions contain a header suggesting that “Claims 1-5, 10-11, and 13” are asserted, only
 claims 1, 3-5, 10, 11, and 13 are charted.
                                                           1
 144906512.3
 144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 2 of 35 PageID #:
                                    8117


 Infringement Contentions, however, are deficient at least insofar as they fail to articulate how any

 single accused product, system, or application (or its use) infringes each and every element of any

 of the asserted claims, and Google reserves the right to amend its Invalidity Contentions in

 response to any permissible supplementation or amendment of Uniloc’s Infringement Contentions.

 Due to Uniloc’s failure to provide proper and complete disclosure of its Infringement Contentions

 under P.R. 3-1, Google reserves the right to seek leave from the Court to amend these Invalidity

 Contentions should Uniloc be allowed by the Court to amend its Infringement Contentions or its

 apparent claim constructions. Google also reserves the right to amend these Invalidity Contentions

 in light of positions that Uniloc or its expert witnesses may assert concerning claim construction,

 infringement, and/or invalidity issues.

          Google’s Exhibits attached hereto cite to particular teachings and disclosures of the prior

 art as applied to features of the asserted claims. However, persons having ordinary skill in the art

 generally may view an item of prior art in the context of other publications, literature, products,

 and understanding. As such, the cited portions of prior art identified herein are exemplary only.

 Google may rely on the entirety of the prior art references listed herein, including un-cited portions

 of those prior art references, and on other publications and expert testimony shedding light on

 those prior art references, including as aids in understanding and interpreting the cited portions, as

 providing context thereto and as additional evidence that the prior art discloses a claim limitation.

          Google will also rely on documents, products, testimony, and other evidence to establish

 bases for and motivations to make combinations of certain cited references that render the asserted

 claims obvious. Google may rely upon corroborating documents, products, testimony, and other

 evidence including materials obtained through further investigation and third-party discovery of

 the prior art identified herein that describes the invalidating features identified in these

 Contentions; evidence of the state of the art in the relevant time period (irrespective of whether
                                                   2
 144906512.3
 144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 3 of 35 PageID #:
                                    8118


 such references themselves qualify as prior art to the Asserted Patent), including prior art listed on

 the face of the Asserted Patent and/or disclosed in the specification (“Admitted Prior Art”); and/or

 expert testimony to provide context to or aid in understanding the cited portions of the identified

 prior art.

          The references discussed in the Exhibits herein disclose the elements of the asserted claims

 explicitly or inherently, and/or they may be relied upon to show the state of the art in the relevant

 time frame. To the extent the attached claim charts cite to a reference for each element or limitation

 of an asserted claim, Google contends that such reference anticipates that claim. In addition, to the

 extent that the attached claim charts cite to additional references, Google contends, in the

 alternative, that the asserted claim is rendered obvious for the reasons set forth in the attached

 charts. To the extent suggested obviousness combinations are included in the attached claim charts,

 they are provided in the alternative to Google’s anticipation contentions and are not to be construed

 to suggest that any reference included in the combinations is not by itself anticipatory.

          For purposes of these Invalidity Contentions, Google identifies prior art references and

 provides element-by-element claim charts based, in part, on the apparent claim constructions

 advanced by Uniloc in its Infringement Contentions.

          To the extent that these Invalidity Contentions reflect or otherwise embody particular

 constructions of terms or phrases in the asserted claims, Google is not proposing any such

 constructions as proper constructions of those terms or phrases. Various positions put forth in

 these Invalidity Contentions are predicated on Uniloc’s incorrect and overbroad interpretation of

 its claims as evidenced by its Infringement Contentions provided to Google. These Invalidity

 Contentions are not intended to, and do not necessarily, reflect Google’s interpretation of the true

 and proper scope of the asserted claims. Nothing stated herein shall be treated as an admission or

 suggestion that Google agrees with Uniloc regarding either the scope of any of the asserted claims
                                                   3
 144906512.3
 144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 4 of 35 PageID #:
                                    8119


 or the claim constructions advanced in the Infringement Contentions. Google reserves the right to

 adopt claim construction positions that differ from or even conflict with the positions put forth in

 this document.

          In those instances where Google asserts the asserted claims are invalid under 35 U.S.C.

 § 112 (e.g., no written description, not enabled, and/or indefinite), Google has applied the prior art

 in accordance with its assumption that Uniloc contends such asserted claims (1) are definite, (2)

 have written description support, and (3) are enabled, as evidenced by Uniloc’s Infringement

 Contentions. As such, Google’s Invalidity Contentions do not represent its agreement or view as

 to the meaning, definiteness, written description support for, or enablement of any asserted claim.

 Moreover, nothing in these Invalidity Contentions shall be treated as an admission that any of

 Google’s accused technology meets any limitations of the claims. The citation of prior art herein

 and the accompanying Exhibits are not intended to reflect Google’s claim construction

 contentions, which will be disclosed in due course in accordance with the Docket Control Order,

 and may instead reflect Uniloc’s apparent (and potentially erroneous) claim constructions based

 on its Infringement Contentions.

 Pursuant to P.R. 3-3 and 3-4, Google has provided disclosures and related documents pertaining

 only to the asserted claims as identified by Uniloc in its Infringement Contentions. See GOOG-

 UNI493-00003078 – GOOG-UNI493-00004761. Google will further supplement its P.R. 3-4

 document production should it later find additional, responsive documents, such as documents

 produced by third-parties. Much of the art identified below reflects common knowledge and the

 state of the art prior to the filing date of the Asserted Patent.

          Each of the asserted claims 2 of the Asserted Patent is anticipated by and/or obvious in view


 2
  For reasons analogous to those identified herein, Google contends all non-asserted claims of the
 Asserted Patent are invalid as anticipated and/or obvious in view of the prior art or indefinite.
                                                  4
 144906512.3
 144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 5 of 35 PageID #:
                                    8120


 of one or more items of prior art identified herein, alone or in combination. Specific examples of

 this anticipation and obviousness, along with the motivation to combine the prior art, are set forth

 in Section IV. Google further reserves the right to assert additional theories of invalidity not

 addressed or required to be disclosed in its P.R. 3-3 Invalidity Contentions, including invalidity

 under 35 U.S.C. §§ 101 and 112.

          In addition to the prior art identified below and the accompanying invalidity claim charts,

 Google also incorporates by reference as if set forth herein any additional invalidity contentions,

 identified prior art, or invalidity claim charts or arguments already disclosed or that will be

 disclosed at any later date in the present, parallel, or related litigation, foreign or domestic, by

 Google or any other individual or entity to any other litigation or U.S. Patent & Trademark Office

 (“USPTO”) proceeding involving the asserted patents or any related patent, including, without

 limitation, any invalidity contentions, applications, or petitions drafted, served, or filed (or that

 will be drafted, served, or filed) by any party, including those in any co-pending current, past or

 future litigations. For example, Google further relies on and incorporates all prior art references

 cited in and/or on the cover of the ’654 patent and their respective prosecution histories, including

 for supporting the obviousness of any asserted claim. Google further relies on and incorporates

 by reference, as if originally set forth herein, all invalidity positions, and all associated prior art

 and claim charts, disclosed to Uniloc by present or former defendants in any lawsuits or other

 proceedings 3 or by potential or actual licensees to any of the asserted claims. Moreover, Google

 incorporates by reference any prior art identified and/or invalidity claim charts set forth in any




 3
  These lawsuits and proceedings include, but are not limited to, Uniloc 2017 LLC v. Apple Inc., 3:19-cv-001697 (N.D.
 Cal.); Uniloc 2017 LLC v. HTC America, Inc., 2:18-cv-01732 (W.D. Wa.); Uniloc 2017 LLC v. Motorola Mobility,
 LLC, 1:18-cv-0844 (D. Del.); Uniloc 2017 LLC v. Huawei Device USA, Inc., 2:18-cv-00509 (E.D. Tex.); Uniloc 2017
 LLC v. Samsung Elecs. Am., 2-18-cv-00508 (E.D. Tex.); and Uniloc 2017 LLC v. Microsoft Corp., 8-19-cv-00781
 (C.D. Cal.).
                                                          5
 144906512.3
 144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 6 of 35 PageID #:
                                    8121


 petition, application or submission to the USPTO involving and/or challenging the validity of the

 Asserted Patent, including, but not limited, in any inter partes review petitions and/or proceedings

 involving the Asserted Patent. 4 Google hereby discloses and identifies as if originally set forth

 herein, all prior art references listed and/or asserted in the above as invalidating prior art against

 each of the asserted claims.

 I.       PRIORITY

          In its Infringement Contentions, Uniloc contends that each of the asserted claims of the

 Asserted Patent are entitled to a priority date “not later than December 21, 1999.” As an initial

 matter, by including the “not later than” language in its priority claim, Uniloc has asserted an open-

 ended priority date in violation of this Court’s Local Patent Rules. Indeed, P.R. 3-1(e) requires

 that a plaintiff identify “the priority date to which each asserted claim allegedly is entitled” – not

 a start date, end date, or date range. That being said, none of the asserted claims are entitled to a

 priority date of December 21, 1999. The French patent application (Serial Number 9916136) filed

 on that date, and to which Uniloc alleges supports priority of the Asserted Patent, does not

 sufficiently disclose all claim limitations. To the extent that Uniloc is permitted to modify, and in

 fact modifies in any manner, the alleged date to which the Asserted Patent is entitled to priority,

 Google reserves the right to respond and challenge that date to the extent required by law to satisfy

 its burden. Without admitting the priority of that early priority date, Google uses December 21,

 1999 as the priority date for the purposes of these Invalidity Contentions.

 II.      STATE OF THE ART

          The references discussed in the Exhibits herein may be relied upon to show the state of the

 art in the relevant time frame. This prior art identification is only exemplary and is not in any way


 4
  These proceedings include but are not limited to, Samsung Elecs. Am., Inc., Case No. IPR2019-01218 (June 19,
 2019); Samsung Elecs. Am., Inc., Case No. IPR2019-01219 (June 19, 2019).
                                                        6
 144906512.3
 144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 7 of 35 PageID #:
                                    8122


 intended to limit the scope of what one of ordinary skill in the art would have understood at the

 relevant time period of the alleged invention or the breadth of the state of the art to which the

 alleged invention of the Asserted Patent relates. Google reserves the right to rely upon additional

 prior art, information, testimony, and/or knowledge to demonstrate what one of ordinary skill in

 the art would have understood prior to the date of the alleged invention of the asserted claims of

 the Asserted Patent.

 III.     IDENTIFICATION OF PRIOR ART – LOCAL PATENT RULE 3-3(A)


          In addition to the prior art identified in the prosecution history of the Asserted Patent,

 Google intends to rely upon the prior art identified pursuant to P.R. 3-3(a) below in support of

 these Invalidity Contentions. In these Contentions, Google provides the full identity of each item

 of prior art, including: (1) each patent by its patent number, country of origin, and date of issue;

 (2) each non-patent publication by its title, date of publication, and, where feasible, author and

 publisher; (3) 35 U.S.C. § 102(b) prior art by the item offered for sale or publicly used or known,

 the date the offer or use took place or the information became known, and the identity of the person

 or entity which made the use or which made and received the offer, or the person or entity which

 made the information known or to whom it was made known; (4) 35 U.S.C. § 102(f) prior art by

 the name of the person(s) from whom and the circumstances under which the invention or any part

 of it was derived; and (5) 35 U.S.C. § 102(g) prior art by the identities of the person(s) or entities

 involved in and the circumstances surrounding the making of the invention before the patent

 applicant(s), based on currently available information.

          Google’s identification of patents and publications as prior art herein and in the attached

 claim charts under 35 U.S.C. §§ 102(a), (b), (e), and/or (g) and § 103 includes the publications

 themselves as well as the use of the products, devices, and systems described therein. Although

                                                   7
 144906512.3
 144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 8 of 35 PageID #:
                                    8123


 Google’s investigation continues, information available to date indicates that such products,

 devices, and systems were known or used in the country before the alleged invention of the claimed

 subject matter of the asserted claims, and/or were invented by another who did not abandon,

 suppress, or conceal, before the alleged invention of the claimed subject matter of the asserted

 claim. Upon information and belief, these prior art products, devices, and systems and their

 associated references anticipate and/or render obvious each of the asserted claims. Google further

 intends to rely on inventor admissions concerning the scope of the prior art relevant to the Asserted

 Patent found in, inter alia, the prosecution history of the Asserted Patent and any related patents,

 patent applications, and/or re-examinations; any deposition testimony of the named inventor on

 the Asserted Patent; and the papers filed and any evidence submitted by Uniloc in conjunction

 with this litigation.

          Google reserves the right to rely upon additional evidence of invalidity obtained from third-

 parties in the future. In addition, Google reserves the right to assert invalidity under 35 U.S.C.

 § 102(c) or (d) to the extent that further investigation and discovery yield information forming the

 basis for such claims.

 A.       Prior Art Patents

          Google contends the following prior art patents anticipate or render obvious one or more

 asserted claims of the Asserted Patent under 35 U.S.C. §§ 102(a), (b), and/or (e) or 35 U.S.C.

 § 103:

                                                   Filing            Published/Issue     Short Name
          Patent            Inventor
                                             Date/Priority Date           Date
       GB 2314739              Cha           Filed: Jun. 26, 1997      Jan. 7, 1998          Cha
       GB 2324004             Park           Filed: Jan. 22, 1998     July 10, 1998         Park
      JP H6-216841          Matsukida        Filed: Jan. 20, 1993     Aug. 5, 1994        Matsukida
      JP H1023530A           Oshibe          Filed: Jul. 7, 1996      Jan. 23, 1998        Oshibe
       US 4,494,114           Kaish          Filed: Dec. 5, 1983      Jan. 15, 1985         Kaish
       US 4,868,846          Kemppi          Filed: Jul. 19, 1988     Sep. 19, 1989        Kemppi
                                                    8
 144906512.3
 144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 9 of 35 PageID #:
                                    8124


     US 5,146,068       Ugawa         Filed: Nov. 28,        Sep. 8, 1992      Ugawa
                                      1990
     US 5,212,810      Maeda          Filed: Jun. 15, 1990   May 18, 1993      Maeda
     US 5,266,782      Alanara        Filed: Mar. 22,        Nov. 30, 1993     Alanara
                                      1991
     US 5,319,711        Servi        Filed: Aug. 19,        Jun. 7, 1994       Servi
                                      1992
     US 5,444,764      Galecki        Filed: Jul. 1, 1993    Aug. 22, 1995     Galecki
     US 5,517,554      Mitchell       Filed: Jul. 8, 1994    May 14, 1996      Mitchell
     US 5,600,708      Meche          Filed: Aug. 4,          Feb. 4, 1997     Meche
                                      1995
     US 5,625,869     Nagamatsu       Filed: Mar. 25,        Apr. 29, 1997   Nagamatsu
                                      1994
     US 5,699,514   Durinovic-Johri   Filed: Dec. 26,        Dec. 16, 1997    Durinovic-
                                      1995                                      Johri
     US 5,715,311        Sudo         Filed: Aug. 31,        Feb. 3, 1999       Sudo
                                      1995
     US 5,781,856       Jacobs        Filed: May 5,          Jul. 14, 1998     Jacobs
                                      1997
     US 5,864,757       Parker        Filed: Dec. 12,        Jan. 26, 1999      Parker
                                      1995
     US 5,913,175       Pinault       Filed: Dec. 20,        Jun. 15, 1999     Pinault
                                      1996
     US 5,933,773     Barvesten       Filed: May 12,         Aug. 3, 1999    Barvesten-I
                                      1997
     US 5,940,773     Barvesten       Filed: Sep. 15,        Aug. 17, 1999   Barvesten-II
                                      1995
     US 5,978,670       Casoli        Filed: May 6,          Nov. 2, 1999       Casoli
                                      1996
     US 5,983,093    Haimi-Cohen      Filed: Aug. 6,         Nov. 9, 1999    Haimi-Cohen
                                      1997
     US 5,987,325       Tayloe        Filed: May 17,         Nov. 16, 1999     Tayloe
                                      1997
     US 6,049,712     Wallinder       Filed: Dec. 15,        Apr. 11, 2000    Wallinder
                                      1997
     US 6,095,416       Grant         Filed: Feb. 4,         Aug. 1, 2000       Grant
                                      1998
     US 6,125,283       Kolev         Filed: May 18,         Sep. 26, 2000      Kolev
                                      1998
     US 6,141,563       Miller        Filed: Dec. 16,        Oct. 31, 2000      Miller
                                      1997
     US 6,145,083       Shaffer       Filed: Sep. 28,        Nov. 7, 2000      Shaffer
                                      1998
     US 6,360,326        Hiles        Filed: Sep. 9,         Mar. 19, 2002      Hiles
                                      1998

                                            9
 144906512.3
 144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 10 of 35 PageID #:
                                    8125


       US 6,449,492          Kenagy         Filed: Dec. 2,              Sep. 10, 2002        Kenagy
                                            1999
       US 6,526,277           Zicker        Filed: Sep. 27,             Feb. 25, 2003         Zicker
                                            1996
   US2001/0013098            Angelo         Filed: Aug. 29,             Aug. 9, 2001          Angelo
                                            1997
   US2001/0036299             Senior        Filed: May 15,              Nov. 1, 2001          Senior
                                            1998
   US2002/0147028             Alos          Filed: Dec. 11,             Oct. 10, 2002          Alos
                                            1998
       WO 98/57511          Sandgren        Filed: Jun. 8, 1998         Dec. 12, 1998        Sandgren


  B.       Prior Art Publications

           Google contends the following publications anticipate or render obvious one or more

  asserted claims of the Asserted Patent under 35 U.S.C. §§ 102(a) and/or (b) or 35 U.S.C. § 103:

         Author or                                                Publication /
                                  Reference Title                                       Short Name
         Publisher                                                 Use Date
                         User’s Manual for the Nokia 9000i        At least as of        Nokia 9000i
           Nokia
                             Communicator, Issue 1.1              October 1997           Manual
       European                    Digital cellular
   Telecommunicati       telecommunications system (Phase
                                                                                    GSM Technical
    ons Standards            2+); Man-Machine Interface             July 1996
                                                                                     Specification
       Institute         (MMI) of the Mobile Station (MS)
                                   (GSM 02.30)
    Ericsson Review             Universal Personal                    1993
                                                                                    Ericsson Review
                           Telecommunication (UPT) –
                                                                                          1993
                           Concept and Standardisation
    Ericsson Review          Implementation of UPT –                  1994
                                                                                    Ericsson Review
                                Universal Personal
                                                                                          1994
                               Telecommunication
           Nokia         User’s Manual for the Nokia 9110             1999
                                                                                   Nokia 9110 Manual
                                 Communicator
       Charles Schultz       Communications Devices                November
                                                                                          Schultz
                             Inactivity Password Lock                1996
          Ericsson        User’s Manual for the Ericsson           June 1999
                                                                                        R320 Manual
                         R320s Mobile Phone, First Edition
          Ericsson        User’s Manual for the Ericsson I        October 1998
                                                                                        I 888 Manual
                             888 World Mobile Phone

                                                    10
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 11 of 35 PageID #:
                                    8126


         Ericsson      User’s Manual for the Ericsson SH      April 1998
                                                                             SH 888 Manual
                               888 Mobile Phone
       Qualcomm        User’s Manual for the Qualcomm        January 1999    Qualcomm Thin
                        QCP 860 and 1960 Thin Phone                           Phone Manual
       European        ETSI TS 121 111 v3.0.1 Universal         1999
   Telecommunicati       Mobile Telecommunications
                                                                               TS 121 111
    ons Standards       System (UMTS); USIM and IC
       Institute             Card Requirements
       European         TS 100 922 v6.0.0 Digital cellular    November
   Telecommunicati     telecommunications system (Phase         1998
                                                                            ETSI SIM Standard
    ons Standards       2+); Subscriber Identity Modules
       Institute        (SIM); Functional characteristics
       Institute of     IEEE 802.3 Part 3: Carrier sense        1998
      Electrical and     multiple access with collision
       Electronics       detection (CSMA/CD) access                            IEEE 802.3
        Engineers          method and physical layer
                                 specifications
   Telecommunicati       Mobile Station - Base Station        November
     ons Industry          Compatibility Standard               1999         AMPS Standard
     Association
   Apple Computer,                                              1995
                         Apple MessgaePad Handbook                          Apple Message Pad
         Inc.
         3Com             Handbook for the Palm VII             1998
                                                                              Palm Pilot VII
       Corporation               Organizer
         3Com                                                   1997
                              PalmPilot Handbook                                Palm Pilot
       Corporation
    Smart Modular                                               1995
                             The HP Palmtop Paper                           HP Palmtop 1995
   Technologies Inc.
    Smart Modular                                               1996
                             The HP Palmtop Paper                           HP Palmtop 1996
   Technologies Inc.
   Apple Computer,                                              1997
                           eMate 300 User’s Manual                           Apple eMate 300
         Inc.
          Aculab       Basic Rate Card Prosody Module        July 1, 1997        Aculab
                         A Study on The Client/Server         May 1996
     Emad Dean S.
                         Technology Using NOVELL’s                              Ammouri
      Ammouri
                                NetWare v3.1x
       Brooktrout       Brooktrout Technology Vantage         June 1999
                                                                               Brooktrout
       Technology                   Series


                                                11
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 12 of 35 PageID #:
                                    8127


                         Dialogic DM3 IPLink 2.0 Breaks       August 1998
       Business Wire                                                              Business Wire
                          IP Telephony Density Barrier
          Jonathan             Inside Intel’s Wired for         October 4,
                                                                                     Feldman
          Feldman                   Management                    1999
    Brandon Friesen        Fast Fax Over IP First Looks         May 1999             Friesen
                        IP Voice/Fax Gateways: A Buyer’s        May 1998
    Richard Grigonis        Guide: LAN Strategies and                                Grigonis
                                    Solutions
   Alan Hasling and     Multihoming and NT: A WINning           October 1,
                                                                                     Hasling
      Jay Milne                  Combination                      1997
    John Jainschigg          Build your own Gateway            April 1999           Jainschigg


                                                                September
        Russ Kahan          IPT board-set buyers’ guide                               Kahan
                                                                  1998
                               Millennium-CT System            February 28,
          Aculab                                                                   Millennium
                               Configuration Manual               1998
                           Prosody ISA Card Installation       October 22,
          Aculab                                                                     Prosody
                                   Instructions                   1999
                         Texas Instruments Expands DSP-        August 30,
                          Based TImebuilder ™ Portfolio          1999
         Newswire                                                                  TImebuilder
                           Adding MystiCom’s Digital
                            Ethernet Physical Interface
       Active Voice       Unity: Communications Server             1999               Unity
       Jutta VanStean                   ARP                     July 1999           VanStean


  C.       Prior Art Systems

           Google contends the following prior art systems anticipate or render obvious one or more

  asserted claims of the Asserted Patent under 35 U.S.C. §§ 102(a),(b), and/or (g), or 35 U.S.C.

  §103:

       System Name       Use/Knowledge/Offer Date          Publisher             Short Name
        Nokia 9000i                                          Nokia
                         At least as of October 1997                          Nokia 9000i System
       Communicator
        IBM Simon         At least as of August 1994         IBM                 IBM Simon


                                                   12
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 13 of 35 PageID #:
                                    8128


       Ericsson R320s      At least as of June 1999         Ericsson           Ericsson R320s
       Ericsson I 888                                       Ericsson
                          At least as of October 1998                           Ericsson I 888
         WORLD
    Ericsson SH 888        At least as of April 1998        Ericsson           Ericsson SH 888
    Qualcomm Thin
     Phone Model          At least as of January 1999      Qualcomm         Qualcomm Thin Phone
      QCP-860
    Qualcomm Thin
     Phone Model          At least as of January 1999      Qualcomm         Qualcomm Thin Phone
      QCP-1960
        Windows 95        At least as of August 1995        Microsoft            Windows 95
        Windows 98        At least as of June 25, 1998      Microsoft            Windows 98
        Unix X11                                              Unix
                              At least as of 1987                                    X11
       xScreenSaver
          DM3                                            Dialogic Corp.
                           At least as of April 1998                          DM3 Mediastream
        Mediastream
        Crystal LAN                                       Cirrus Logic
         CS8900A
                           At least as of April 1999                            Cirrus 8900A
          Ethernet
         Controller
    Fast EtherLink                                           3Com
       XL PCI
   10/100BASE-TX         At least as of February 1998                          3Com PCI Card
       Network
    Interface Card
        Nokia 9110                                           Nokia
                              At least as of 1998                            Nokia 9110 System
       Communicator
    Blackberry RIM                                         Blackberry
                          At least as of January 1999                             Blackberry
         850


           Google further intends to seek discovery regarding the above-mentioned prior art systems,

  in addition to other systems that may be related to the Asserted Patent and printed publication

  references disclosed in these contentions.

  D.       Prior Art under 35 U.S.C. § 102(f)



                                                    13
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 14 of 35 PageID #:
                                    8129


           Google will assert that the Asserted Patent is invalid under 35 U.S.C. § 102(f) in the event

  Google obtains evidence that the named inventor of the Asserted Patent did not alone invent the

  subject matter claimed in the Asserted Patent. Should Google obtain such evidence, Google will

  provide the name of the person(s) from whom and the circumstances under which the invention or

  any part of it was derived.

  E.       Prior Art under 35 U.S.C. § 102(e) and 35 U.S.C. § 102(g)

           At present, Uniloc has neither adequately alleged nor provided sufficient evidence of a

  conception date for the Asserted Patent earlier than the claimed priority date on the face of the

  Asserted Patent. Should the Court permit Uniloc to provide evidence of an earlier conception date,

  Google reserves the right to assert that any of the § 102(a) prior art is § 102(e) and/or § 102(g)

  prior art.

           Google contends that each of the disclosures in Sections III.A. (list of prior art patents),

  III.B. (list of prior art publications), and III.C. (list of prior art systems) constitute prior inventions

  to the asserted claims as detailed above.

  IV.      LOCAL PATENT RULES 3-3(B) AND (C)

           In addition to and including the prior art disclosed in the Exhibits incorporated by reference

  herein, each of the asserted claims of the Asserted Patent is anticipated by and/or obvious in view

  of one or more of items of prior art identified above in Sections III.A. (list of prior art patents),

  III.B. (list of prior art publications), and/or III.C. (list of prior art systems), alone or in combination.

           Furthermore, along with the references disclosed in these contentions, the exhibits thereto,

  the Asserted Patent and its prosecution history, and the common sense and understanding of those

  in the relevant field at the time of the alleged invention, invalidity may be demonstrated by the live

  testimony of relevant witnesses, who will be identified in accordance with the case schedule and

  as discovery in this matter proceeds. Such witnesses may be used, among other purposes, to
                                                      14
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 15 of 35 PageID #:
                                    8130


  discuss issues of prior art systems, prior art references, and the knowledge of one of ordinary skill

  in the art at the time of the alleged invention. Although information may be identified through

  discovery as this case proceeds, such witnesses may include at least the following individuals:

  Nokia 9000i and 9110 Communicators - Steve Jang, Todd Stumpf, Chung H. Liu, Rudy Nobel,

  Bill Devenish and other former employees or representatives of Nokia; Qualcomm QCP-860 -

  Jason B. Kenagy, Scott D. Beith, Marcello Lioy, Josh Steinmann and other former employees or

  representatives of Qualcomm; Qualcomm QCP-1960 - Jason B. Kenagy, Scott D. Beith, Marcello

  Lioy, Josh Steinmann and other former employees or representatives of Qualcomm; 3Com PCI

  Card - Jean Anderson Nancy Kurahashi and other former employees or representatives of 3Com;

  Cirrus 8900A - Deva Bodas James Ayres and other former employees or representatives of Cirrus

  Logic; IBM Simon - Frank J. Canova Jr., Brent A. Beatty, Charles S. Lanier, Wayne P. Whitley,

  Debra A.G. Johnson, Gary Wisgo, Jerry Merckel, Paul Mugge, and other former employees or

  representatives of IBM. For other prior art systems identified by Google herein, Google has served

  or is serving subpoenas for documents and testimony related to              products, patents and/or

  publications, and specifically reserves the right to supplement its Contentions following additional

  discovery received. Google further intends to seek discovery regarding the above-mentioned prior

  art systems, in addition to other systems, including, but not limited to, for instance, Ericsson R320s,

  Ericsson I 888, Ericsson SH 888, and Nokia 9110 Communicator, that may be related to the

  Asserted Patent and printed publication references disclosed in these contentions.

           One or more combinations of the prior art references identified above pursuant to P.R. 3-

  3(a) would have been obvious because these references would have been combined using: known

  methods to yield predictable results; known techniques in the same way; a simple substitution of

  one known, equivalent element for another to obtain predictable results; and/or a teaching,

  suggestion, or motivation in the prior art generally. In addition, it would have been obvious to try
                                                    15
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 16 of 35 PageID #:
                                    8131


  combining the prior art references identified above pursuant to P.R. 3-3(a) because there were only

  a finite number of predictable solutions and/or because known work in one field of endeavor

  prompted variations based on predictable design incentives and/or market forces either in the same

  field or a different one. In addition, the combination of the prior art references identified above

  pursuant to P.R. 3-3(a) would have been obvious because the combination represents the known

  potential options with a reasonable expectation of success.

           Additional evidence that there would have been a motivation to combine the prior art

  references identified above pursuant to P.R. 3-3(a) includes the interrelated teachings of multiple

  prior art references; the effects of the demands known to the design community or present in the

  marketplace; the existence of a known problem for which there was an obvious solution

  encompassed by the asserted claims; the existence of a known need or problem in the field of the

  endeavor at the time of the invention(s); and the background knowledge that would have been

  possessed by a person having ordinary skill in the art.

           Thus, the motivation to combine the teachings of the prior art references disclosed herein

  is found in the references themselves and: (1) the nature of the problem being solved, (2) the

  express, implied, and inherent teachings of the prior art, (3) the knowledge of persons of ordinary

  skill in the art, (4) the fact that the prior art is generally directed towards antitheft security features

  for mobile phones, including timing locks and SIM cards linked to particular mobile phones, (5)

  the fact that the prior art generally is employed on similar mobile standards such as GSM, CDMA,

  and AMPS, and/or that certain manufacturers were understood to design and sell mobile devices

  compatible on a mobile subscriber network practicing the GSM, CDMA, and/or AMPS standard,

  and (6) the predictable results obtained in combining the different elements of the prior art.

  Additionally, one would be motivated to address at least the alleged problems or achieve the

  purported objectives identified in the description of the ’654 patent.
                                                      16
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 17 of 35 PageID #:
                                    8132


           Any reference or combination of references that anticipates or makes obvious an asserted

  independent claim also makes obvious any asserted claim dependent on that independent claim

  because every element of each dependent claim was known by a person of ordinary skill at the

  time of the alleged invention, and it would have been obvious to combine those known elements

  with the independent claims at least as a matter of common sense and routine innovation.

  Accordingly, Google contends that each asserted claim would have been obvious not only by the

  combinations explicitly defined in these contentions, but also by any combination of references

  that renders obvious an asserted claim.

           Numerous prior art references, including those identified below pursuant to P. R. 3-3(a)

  and in the claim charts reflect common knowledge and the state of the prior art prior to the priority

  date of the ’654 patent. As it would be unduly burdensome to create detailed claim charts for the

  thousands of invalidating combinations, Google has provided illustrative examples of such

  invalidating combinations below and in the charts attached hereto. For at least the reasons

  described above and below in the examples provided as well as in the attached claim charts, it

  would have been obvious to one of ordinary skill in the art to combine any of a number of prior

  art references, including any combination of those identified in the attached claim charts, to meet

  the limitations of the asserted claims. As such, Google’s inclusion of exemplary combinations does

  not preclude Google from identifying other invalidating combinations as appropriate.

           Google has attached Exhibits containing claim charts identifying examples of prior art that

  anticipate and/or render obvious each asserted claim of the Asserted Patent. Specifically, to the

  extent the attached claim charts cite to a reference for each element or limitation of an asserted

  claim, Google contends that such reference anticipates that claim. See Local Patent Rule 3-3(b)

  and (c). In addition, Google contends, in the alternative, that each asserted claim is rendered

  obvious for the reasons set forth in this document and the attached charts.
                                                   17
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 18 of 35 PageID #:
                                    8133


                                         Invalidity Charts
  Ex. 1 – Schultz
  Ex. 2 - Schultz in combination with ETSI SIM Standard
  Ex. 3 – Schultz in combination with Alos, Kemppi, Parker, Pinault, Haimi, and/or Meche
  Ex. 4 – IBM Simon
  Ex. 5 – IBM Simon in combination with Shaffer, X11, Windows 95, Windows 98, and/or Nokia
  9000i
  Ex. 6 – Nokia 9000i
  Ex. 7 – Nokia 9000i in combination with Alos, Kemppi, Parker, Pinault, Haimi, and Meche
  Ex. 8 – Kenagy in combination with Haimi and/or ETSI SIM Standard
  Ex. 9 – Matsukida in combination with Haimi and/or ETSI SIM Standard
  Ex. 10 – Kenagy in combination with Galecki
  Ex. 11 – Kenagy in combination with Meche and/or ETSI SIM Standard
  Ex. 12 – Matsukida in combination with Meche and/or ETSI SIM Standard
  Ex. 13 – Ericsson R320s
  Ex. 14 – Ericsson R320s in combination with Nokia 9000i and/or Meche
  Ex. 15 - Ericsson R320s Manual in combination with ETSI SIM Standard
  Ex. 16 - Ericsson R320s Manual in combination with ETSI SIM Standard, Nokia 9000i System,
  and/or Meche
  Ex. 17 – Ericsson I 888
  Ex. 18 – Ericsson I 888 in combination with Nokia 9000i and/or Meche
  Ex. 19 - Ericsson I 888 Manual in combination with ETSI SIM Standard
  Ex. 20 - Ericsson I 888 Manual in combination with ETSI SIM Standard, Nokia 9000i system,
  and/or Meche
  Ex. 21 – Ericsson SH 888
  Ex. 22 – Ericsson SH 888 in combination with Nokia 9000i and/or Meche
  Ex. 23 - Ericsson SH 888 Manual in combination with ETSI SIM Standard
  Ex. 24 - Ericsson SH 888 Manual in combination with ETSI SIM Standard, Nokia 9000i system,
  and/or Meche
  Ex. 25 – Qualcomm Thin Phone Manual in combination with Jacobs
  Ex. 26 – Qualcomm Thin Phone Manual in combination with Jacobs, Kenagy, and/or Nokia 9000i
  system
  Ex. 27 - Qualcomm Thin Phone

                                                18
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 19 of 35 PageID #:
                                    8134


  Ex. 28 - Qualcomm Thin Phone in combination with Jacobs, Kenagy, and/or Nokia 9000i system
  Ex. 29 – Windows 95 in combination with Shaffer, Cirrus 8900A, and/or 3Com PCI Card
  Ex. 30 – Shaffer in combination with DM3 Mediastream
  Ex. 31 - Nokia 9110
  Ex. 32 - Nokia 9110 in combination with Alos, Kemppi, Parker, Pinault, Haimi, and/or Meche
  Ex. 33 – Nokia 9110 User Manual in combination with ETSI SIM Standard
  Ex. 34 – Nokia 9110 User Manual in combination with ETSI SIM Standard, Alos, Kemppi, Parker,
  Pinault, Haimi, and/or Meche
  Ex. 35 - Nokia 9000i User Manual in combination with ETSI SIM Standard
  Ex. 36 – Nokia 9000i User Manual in combination with ETSI SIM Standard, Alos, Kemppi,
  Parker, Pinault, Haimi, and/or Meche
  Ex. 37 – Matsukida in combination with Alos, Kemppi, Parker, and/or Pinault
  Ex. 38 – Kenagy in combination with Alos, Kemppi, Parker, and/or Pinault
  Ex. 39 – TS 121 111 in combination with Matsukida and/or Meche
  Ex. 40 – Sudo in combination with Alos, Kemppi, Parker, Pinault, Haimi, and/or Meche
  Ex. 41 – Galecki in combination with Shaffer
  Ex. 42 – Windows 95 in combination with Shaffer
  Ex. 43 – Maeda in combination with Barvesten and/or Casoli
  Ex. 44 - Apple eMate 300
  Ex. 45 - Apple Message Pad
  Ex. 46 - HP Palmtop
  Ex. 47 - Palm Pilot Handbook
  Ex. 48 - Palm Pilot VII
  Ex. 49 - Blackberry RIM 850
  Ex. 50 - Pinault in combination with Casoli and Cha

           To the extent that Uniloc contends that any one of the primary references does not disclose

  one or more elements of the asserted claims, it would have been obvious to combine the primary

  references in the Invalidity Charts with one or more references, or in combination with Alos,

  Kemppi, Parker, Pinault, Haimi, and/or Meche, as discussed more fully below.

           As detailed in the Invalidity Charts and in this document, the asserted claims of the

                                                   19
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 20 of 35 PageID #:
                                    8135


  Asserted Patent are obvious in view of the state of the prior art (including Admitted Prior Art)

  alone and/or in combination with the references described in the above-referenced Exhibits as well

  as the references and disclosures described below. The alleged “inventions” claimed in the asserted

  claims of the Asserted Patent would have been obvious because the prior art, common knowledge,

  and the nature of the problems, viewed through the eyes of a person ordinarily skilled in the art,

  suggested the claimed elements. A person of ordinary skill in the relevant fields would have

  possessed knowledge and skills rendering him or her capable of combining the prior art references

  with knowledge in the field and common sense. Moreover, the asserted claims represent well-

  known combinations of familiar and pre-existing elements, yielding only predictable results.

  Additional reasons that a person of ordinary skill in the art would have been motivated to combine

  the identified prior art are provided in the Exhibits attached hereto.

           The obviousness combinations set forth in these Contentions reflect Google’s present

  understanding of the potential scope of the claims that Uniloc appears to be advocating and should

  not be seen as Google’s acquiescence to Uniloc’s interpretation of the asserted claims. Google

  reserves the right to amend or supplement these Contentions regarding anticipation or obviousness

  of the asserted claims as appropriate under the applicable Rules, including in response to further

  information from Uniloc or information discovered during discovery. Uniloc has not identified

  what elements or combinations it alleges were not known to one of ordinary skill in the art at the

  time. Therefore, for any claim limitation that Uniloc alleges is not disclosed in a particular prior

  art reference, Google reserves the right to assert that any such limitation is either inherent in the

  disclosed reference or obvious to one of ordinary skill in the art at the time in light of the same, or

  that the limitation is disclosed in another of the references disclosed above and in combination

  would have rendered the asserted claim obvious.

           In addition, persons of ordinary skill in the art generally read a prior art reference as a
                                                    20
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 21 of 35 PageID #:
                                    8136


  whole and in the context of other publications and literature. Thus, to understand and interpret any

  specific statement or disclosure within a prior art reference, such persons would rely on other

  information within the reference, along with other publications and their general scientific

  knowledge. As noted above, Google will rely upon the prior art references identified herein in their

  entirety, including un-cited portions.

           Additionally, any reference or combination of references that anticipates or renders

  obvious an asserted independent claim also renders obvious any asserted claim dependent on that

  independent claim because every element of each dependent claim was known by a person of

  ordinary skill at the time of the alleged invention, and it would have been obvious to combine

  those known elements with the independent claims at least as a matter of common sense and

  routine innovation.

           Google puts forth the below exemplary combinations that further demonstrate the

  obviousness of the asserted claims. Google is currently unaware of the extent, if any, to which

  Uniloc will contend that limitations of the claims at issue are not disclosed in the art identified by

  Google as anticipatory. To the extent that an issue arises with any such limitation, Google reserves

  the right to identify other references that would have made obvious the additional allegedly

  missing limitation to the disclosed device or method of operation.

      In addition to the specific combinations of prior art and the specific combinations of groups of

  prior art disclosed, Google reserves the right to rely on any other combination of any prior art

  references disclosed herein. Google further reserves the right to rely upon combinations disclosed

  within the prosecution history of the references cited herein. These obviousness combinations

  reflect Google’s present understanding of the potential scope of the claims that Uniloc appears to

  be advocating and should not be construed as Google’s acquiescence to Uniloc’s interpretation of

  the patent claims.
                                                   21
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 22 of 35 PageID #:
                                    8137


           In KSR, the Supreme Court emphasized that an idea that is the result of ordinary innovation,

  ordinary skill, or common sense should not be patentable. See KSR Int’l Co. v. Teleflex Inc., 550

  U.S. 398 (2007). The Supreme Court held that a person of ordinary skill in the art is “a person of

  ordinary creativity, not an automaton” and “in many cases a person of ordinary skill in the art will

  be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420-21.

  Although a patent challenger is not required to show that one of ordinary skill in the art would

  have had a specific motivation to combine prior art references, such a showing may be helpful to

  the obviousness analysis. Id. at 418; see also id. at 402.

  One of skill in the art would have been motivated to combine the references identified herein

  because, for example, the identified combinations fall into one or more of the following categories:

      ● A combination of elements known in the prior art according to known methods to yield a

           predictable result;

      ● A combination that is a simple substitution of one or more known elements for another to

           obtain a predictable result;

      ● A combination that involves using a known technique to improve a similar device or

           method in the same way;

      ● A combination that involves applying a known technique to a known device or method

           ready for improvement to yield a predictable result;

      ● A combination that results from a finite number of identified, predictable solutions with a

           reasonable expectation of success, such that the solution was one which was “obvious to

           try”;

      ● A combination that results from known work in one field of endeavor prompting variations

           of it for use either in the same field or a different field based on design incentives or other


                                                     22
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 23 of 35 PageID #:
                                    8138


           market forces in which the variations were predictable to one of ordinary skill in the art;

           and

      ● A teaching, suggestion, or motivation in the prior art that would have led one of ordinary

           skill in the art to modify the prior art reference or to combine the teachings of various prior

           art references to arrive at the claimed invention.

           Further, the Federal Circuit has held that a motivation to combine references may be

  implicit for patents claiming an “improvement”:

           [A]n implicit motivation to combine exists not only when a suggestion may be
           gleaned from the prior art as a whole, but when the “improvement” is technology
           independent and the combination of references results in a product or process that
           is more desirable, for example because it is stronger, cheaper, cleaner, faster,
           lighter, smaller, more durable, or more efficient. Because the desire to enhance
           commercial opportunities by improving a product or process is universal—and
           even commonsensical—we have held that there exists in these situations a
           motivation to combine prior art references even absent any hint of suggestion in the
           references themselves. In such situations, the proper question is whether the
           ordinary artisan possesses knowledge and skills rendering him capable of
           combining the prior art references.

  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1368 (Fed.

  Cir. 2006). The prior art references identified herein explicitly or implicitly refer to other prior art

  references, share common authors or inventors, were published in the same journals, presented at

  the same conferences, were presented as proposals to standards working groups, and/or were

  developed at common companies, schools, or organizations, all of which would motivate one of

  skill in the art to combine them. These references are also within the field of the ’654 patent and

  are directed to similar subject matter within that field. Additionally, any products, devices, or

  processes described in the references existed and/or were invented before or during the period in

  which the claimed inventions were developed, providing further motivation to combine them.

  To the extent Uniloc challenges a combination of prior art with respect to a particular element,

  Google reserves all rights to supplement these contentions to further specify the motivation to
                                                     23
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 24 of 35 PageID #:
                                    8139


  combine the prior art. Google may rely on cited or uncited portions of the prior art, other

  documents, and/or expert testimony to establish that a person of ordinary skill in the art would

  have been motivated to modify or combine the prior art so as to render the claims invalid as

  obvious.

  V.       INVALIDITY UNDER 35 U.S.C. § 101

           In addition to and including the grounds of invalidity set forth in the Invalidity Contentions

  incorporated by reference herein, Google contends that all claims of the Asserted Patent are invalid

  under 35 U.S.C. § 101 because the claims are directed to an abstract idea and fail to describe an

  inventive concept. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208 (2014). For instance,

  Claims 1, 10 and 17 are generally directed for Section 101 purposes and under Uniloc’s apparent

  constructions at disabling a device based on an inactivity timer. This concept is abstract under

  Alice and the patent and claims add no inventive concept to it: they do not improve the functioning

  of the device itself to make it faster or more efficient, and indeed admit that such inactivity or

  shutdown timers, even in devices with user identification modules that are linked to the device,

  were widely known in the art. See ’654 patent, 1:21-36. As shown herein, this is true. Shutting

  down or “sleeping” a device based on inactivity was widely known years before the ’654 patent

  was filed, including in Windows 95 and other operating systems and other mobile devices, such

  as the Nokia 9000 and IBM Simon. Moreover, linking a user identification module in such a

  device was also well known. See, e.g., ’654 patent, 1:21-36.

           The dependent claims, meanwhile, add only postsolution functionalities such as disabling

  some features but not others or using or storing a PIN or identification number with the device.

  These do nothing to change the abstract nature of the claims or their lack of inventive concept.

  VI.      LOCAL PATENT RULE 3-3(D)

           In addition to and including the grounds of invalidity set forth in the Invalidity Contentions
                                                    24
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 25 of 35 PageID #:
                                    8140


  incorporated by reference herein, Google contends that the asserted claims of the Asserted Patent

  are invalid under 35 U.S.C. § 112, paragraphs one and/or two for at least the following reasons.

  A.       Lack of Written Description and/or Enablement under 35 U.S.C. §112(1)

           35 U.S.C. § 112, ¶ 1 requires that the specification contain a written description of the

  invention. “[T]he hallmark of written description is disclosure.” Boston Scientific Corp. v. Johnson

  & Johnson, 647 F.3d 1353, 1361-62 (Fed. Cir. 2011) (citation omitted). The test for whether a

  specification adequately describes an invention is “whether the disclosure of the application relied

  upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed

  subject matter as of the filing date. . . . [T]he test requires an objective inquiry into the four corners

  of the specification from the perspective of a person of ordinary skill in the art. . . . [It] is a question

  of fact.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc);

  Boston Scientific, 647 F.3d at 1362.

           The enablement requirement of § 112 demands that the patent specification enable “those

  skilled in the art to make and use the full scope of the claimed invention without ‘undue

  experimentation.’” Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997)

  (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)). “[T]he scope of the claims must be

  less than or equal to the scope of the enablement.” Nat’l Recovery Tech., Inc. v. Magnetic

  Separation Sys., Inc., 166 F.3d 1190, 1196 (Fed. Cir. 1999).

           With respect to how to perform the steps of the alleged inventions of the asserted claims,

  the ’654 patent does not provide any substantial disclosure beyond that found in the prior art,

  including the prior art items identified in these Invalidity Contentions. As a result, Uniloc cannot

  contend that (1) the ’654 patent would have enabled a person of ordinary skill to make the alleged

  inventions within the full scope of the asserted claims, while contending that (2) the prior art does

  not. To the extent Uniloc contends that any of the prior art does not provide an enabling description
                                                      25
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 26 of 35 PageID #:
                                    8141


  of the alleged inventions, the ’654 patent also fails to provide an enabling disclosure of the alleged

  inventions.

           The disclosure of the ’654 patent fails to enable those skilled in the art to make and use the

  full scope of the claimed invention without undue experimentation at least with respect to the

  following limitations, rendering invalid each claim in which the element appears:

      ● “blocking means”

      ● “timing means”

      ● “deblocking means”

      ● “locking means”

      ● “block means”

      ● “connecting means”

      ● “linked user identification module”

      ● “verfying a user identification module...is linked to the mobile radiotelephony device”

      ● “preventing the normal operation of the mobile radiotelephony device in response to the

           verification of the linked user identification module”

      ● “preventing the normal operation of the mobile radiotelephony device in response to the

           verification of the linked user identification module and in response to the detection of the

           period of inactivity of the mobile radiotelephony device”

      ● “normal operation of the mobile radiotelephony device”

      ● “deblocking code”

      ● “detecting a period of inactivity”

           The specification fails to provide a written description as to the following claim elements

  rendering invalid each claim in which the element appears:

      ● “blocking means”
                                                    26
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 27 of 35 PageID #:
                                    8142


      ● “timing means”

      ● “deblocking means”

      ● “locking means”

      ● “block means”

      ● “connecting means”

      ● “linked user identifying module”

      ● “verfying a user identification module...is linked to the mobile radiotelephony device”

      ● “preventing the normal operation of the mobile radiotelephony device in response to the

           verification of the linked user identification module”

      ● “preventing the normal operation of the mobile radiotelephony device in response to the

           verification of the linked user identification module and in response to the detection of the

           period of inactivity of the mobile radiotelephony device”

      ● “normal operation of the mobile radiotelephony device”

      ● “deblocking code”

      ● “detecting a period of inactivity”

           The ’654 patent also fails to provide sufficient written description or enabling disclosure

  for the identified “means” terms. For example, no examples or description in the ’654 patent

  disclose the corresponding structure, material, or acts of the claimed “blocking means,” “timing

  means,” “deblocking means,” “locking means,” “block means,” or “connecting means,” nor would

  one of ordinary skill in the art be familiar with such a term. Accordingly, claims 1, 3, 4, 5 and are

  invalid for lacking sufficient written description and/or enabling disclosure.

           In addition, the ’654 patent fails to provide sufficient written description or enabling

  disclosure for the “linked user identification module” and “verifying.a user identification

  module...is linked” terms. The full scope of the claims, including as Uniloc has asserted them, was
                                                   27
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 28 of 35 PageID #:
                                    8143


  neither described nor enabled. For example, no examples or description in the ’654 patent disclose

  how or in what circumstances a user identification module becomes “linked” to the claimed

  radiotelephony device or that the inventor possessed a method or capability to verify that they are

  linked, nor would one of ordinary skill in the art have been familiar with such terms. Accordingly,

  claims 1, 3-5, 10, 11, and 13 are invalid for lacking sufficient written description and/or enabling

  disclosure.

  B.       Indefiniteness under 35 U.S.C. § 112(2)

           Claims are indefinite under 35 U.S.C. § 112, ¶ 2 when they “fail to inform, with reasonable

  certainty, those skilled in the art about the scope of the invention.” Nautilus, Inc. v. Biosig

  Instruments, Inc., 134 S. Ct. 2120, 2124 (2014).

           As required by P. R. 3-3(c), Google identifies each claim element governed by 35 U.S.C.

  § 112, ¶ 6. The presence of the word “means” in a claim element creates a rebuttable presumption

  that § 112, ¶ 6 applies. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015).

  However, absence of “the word ‘means’ does not automatically prevent [a claim] element from

  being construed as a means-plus-function element.” Id. (quoting Personalized Media Commc’ns,

  LLC v. Int’l Trade Comm’n, 161 F.3d 696, 703-04 (Fed. Cir. 1998)). The essential inquiry under

  35 U.S.C. § 112, ¶ 6 is not the presence or absence of the word “means” but whether the words of

  the claim are understood by persons of ordinary skill in the art to have a sufficiently definite

  meaning as the name for structure. Id. A means-plus-function element is “construed to cover the

  corresponding structure, material, or acts described in the specification and equivalents thereof.”

  35 U.S.C., § 112, ¶ 6. However, claims governed by 35 U.S.C. § 112, ¶ 6 are indefinite if “the

  claim term fails to recite sufficiently definite structure or else recites function without reciting

  sufficient structure for performing that function.” Williamson, 792 F.3d at 1348.

           Means plus function claims directed to software require the specification to disclose an
                                                   28
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 29 of 35 PageID #:
                                    8144


  algorithm corresponding to the claimed function. See EON Corp. IP Holdings LLC v. AT & T

  Mobility LLC, 785 F.3d 616, 621 (Fed. Cir. 2015); WMS Gaming, Inc. v. Int’l Game Tech., 184

  F.3d 1339, 1348-49 (Fed. Cir. 1999); Aristocrat Techs. Austl. Pty Ltd. v. Int’l Game Tech., 521

  F.3d 1328, 1333 (Fed. Cir. 2008). The specification can express the algorithm “in any

  understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any

  other manner that provides sufficient structure.” Finisar Corp. v. DirecTV Grp., 523 F.3d 1323,

  1340 (Fed. Cir. 2008) (citations omitted). But it must disclose some algorithm; it cannot merely

  restate the function recited in the claim. Id.; see also Blackboard v. Desire2Learn, Inc., 574 F.3d

  1371, 1383 (“The ACM is essentially a black box that performs a recited function. But how it does

  so is left undisclosed.”); ePlus, Inc. v. Lawson Software, Inc., 700 F.3d 509, 518 (Fed. Cir. 2012)

  (holding that “black box” labeled “Purchase Orders” was insufficient structure to perform the

  “generate purchase orders” function); Noah Sys., Inc. v. Intuit Inc., 675 F.3d 1302, 1317 (Fed. Cir.

  2012) (“[T]he disclosure must identify the method for performing the function, whether or not a

  skilled artisan might otherwise be able to glean such a method from other sources or from his own

  understanding.”).

           Moreover, a claim term is indefinite where the claims, specification, and prosecution

  history do not “convey with reasonable certainty the measure of [a given variable] to be used.”

  Teva Pharms. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1341 (Fed. Cir. 2015) (holding that

  “having a molecular weight of . . .” was indefinite as there were at least three different ways of

  measuring molecular weight and the intrinsic record did not convey which measure to use); see

  also Honeywell Int’l, Inc. v. Int’l Trade Comm’n, 341 F.3d 1332, 1339-40 (Fed. Cir. 2003) (holding

  indefinite a claim including a numeric limitation, “melting point elevation,” without disclosing

  which of multiple methods of measuring that number should be used).

           In addition to Google’s reservation of rights stated above, Google notes that the Court’s
                                                  29
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 30 of 35 PageID #:
                                    8145


  Docket Control Order contemplates that all indefiniteness issues be brought to the Court’s attention

  through the Markman briefing process (see Dkt. 36 at 4), which begins on January 7, 2020,

  Google’s detailed arguments as to indefiniteness will be presented at that time, through the

  Markman meet and confer and briefing process.

           Claim 4 is invalid as indefinite pursuant to 35 U.S.C. § 112, ¶ 2 because the term

  “facilitating an activation of the block means by the timing means” is indefinite because the

  specification “fail[s] to inform, with reasonable certainty, those skilled in the art about the scope

  of the invention.” For example, “block means” lacks antecedent basis, and there are no examples

  or descriptions in the ’654 patent which mention or discuss “block means” or which disclose the

  corresponding structure and/or function of the “block means.” To the extent the patentee meant

  “blocking means,” there are no examples or descriptions in the ’654 patent which denote how the

  claimed locking means “facilitat[es]” activation of the blocking means by the timing means.

           The limitations listed below are governed by § 112, ¶ 6 because the claim language is not

  understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the

  name for structure. Each of the claims in which these limitations appear is indefinite because the

  specification fails to disclose, or clearly link or associate, the structure, material, or acts

  corresponding to the listed limitation in the claim.

      ● Claims 1 and 3-5 of the ’654 patent:

                o “blocking means for preventing a normal operation of the mobile radio telephony

                   device”

                o “timing means for activating the blocking means in response to the mobile

                   radiotelephony device being inactive during the normal operation of the mobile

                   radiotelephony device for a defined period of time subsequent to a mounting of a

                   linked user identification module inside the mobile radiotelephony device”
                                                   30
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 31 of 35 PageID #:
                                    8146


                o “deblocking means for permitting the normal operation of the mobile

                   radiotelephony device in response to a supply of a deblocking code to the mobile

                   radiotelephony device subsequent to the mounting of the linked user identification

                   module inside the mobile radiotelephony device and subsequent to the defined

                   period of time”

                o “normal operation of the mobile radiotelephony device”

                o “preventing a normal operation of the mobile radiotelephony device”

      ● Claim 4 of the ’654 patent:

                o “locking means for facilitating an activation of the block means by the timing

                   means”

                o “block means”

      ● Claim 5 of the ’654 patent:

                o “connecting means for establishing a link between the mobile radiotelephony

                   device and the linked user identification module”

      ● Claims 10, 11, and 13 of the ’654 patent:

                o “in response to”

                o “normal operation of the mobile radiotelephony device”

                o “preventing the normal operation of the mobile radiotelephony device”

                o “preventing the normal operation of the mobile radiotelephony device in response

                   to the verification of the linked user identification module and in response to the

                   detection of the period of inactivity of the mobile radiotelephony device”

                o “detecting a period of inactivity”

  VII. P.R. 3-4 Document Production

           A.      Documents Related to Accused Instrumentalities Under P.R. 3-4(a)
                                                   31
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 32 of 35 PageID #:
                                    8147


           Because of serious deficiencies in Uniloc’s Infringement Contentions required by P. R. 3-

  1, Google still does not know with any clarity what Google functionality Uniloc is accusing. With

  the express reservations of rights to supplement its P. R. 3-4(a) disclosures, and based on its current

  understanding of Uniloc’s Infringement Contentions, Google has produced and continues to

  produce source code and documentation sufficient to show the operation of functionalities that

  Google understands are accused of infringement.

           B.     Documents Related to Prior Art Under P.R. 3-4(b)

           Pursuant to P. R. 3-4(b), Google is producing concurrently with these Invalidity

  Contentions documents bates labeled GOOG-UNI493-PA-00000001 -- GOOG-UNI493-PA-

  5072, reflecting the prior art references identified above and/or in the attached charts in connection

  with Google’s P. R. 3-3(a) disclosures. Google also hereby makes available for inspection at the

  offices of Perkins Coie LLP in Seattle, WA, the following devices: Nokia 9000i Communicator,

  Nokia 9110 Communicator, IBM Simon, Qualcomm QCP 1960, 3Com Etherlink 10/100 Mbps

  PCI Network Interface Card, Ericsson R320s, Ericsson I 888 World, and Ericsson SH 888.




                                                    32
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 33 of 35 PageID #:
                                    8148


  Dated: July 15, 2019                   Respectfully submitted,

                                         /s/ Ryan J. McBrayer
                                         Ryan J. McBrayer
                                         Theresa H. Nguyen
                                         rmcbrayer@perkinscoie.com
                                         rnguyen@perkinscoie.com
                                         PERKINS COIE LLP
                                         1201 Third Avenue, Suite 4900
                                         Seattle, WA 98101-3099
                                         Telephone: (206) 359-3073
                                         Facsimile: (206) 359-4073

                                         Michael E. Jones
                                         State Bar No. 10929400
                                         mikejones@potterminton.com
                                         POTTER MINTON LLP
                                         110 N. College Avenue, Suite 500
                                         Tyler, TX 75702
                                         Telephone: (903) 597-8311
                                         Facsimile: (903) 593-0846

                                         Attorneys for Google LLC




                                       33
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 34 of 35 PageID #:
                                    8149


                                  CERTIFICATE OF SERVICE

           The undersigned certifies that on July 15, 2019, a true and correct copy of Google’s

  Invalidity Contentions including the above pleading and associated claim charts was served on all

  counsel of record via electronic mail.

                                                              /s/ Ryan J. McBrayer
                                                             Ryan J. McBrayer




                                                 34
  144906512.3
  144906512.4
Case 2:18-cv-00493-JRG-RSP Document 172-2 Filed 02/03/20 Page 35 of 35 PageID #:
                                    8150




                                       35
  144906512.3
  144906512.4
